Citation Nr: 1448001	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-14 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for Post Traumatic Stress Disorder (PTSD) prior to September 5, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

During the course of the appeal, in a December 2012 rating decision, the agency of original jurisdiction (AOJ) increased the PTSD rating to 100 percent, effective from September 5, 2012, the date of the most recent VA examination.  Since the RO did not assign the 100 percent disability rating from the grant of service connection the appeal for a rating in excess of 50 percent prior to September 5, 2012, remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).  

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for a higher initial evaluation when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, prior to September 5, 2012, the Veteran did not claim, and the evidence did not indicate, that the Veteran was unemployable due to service connection disabilities.  The Veteran, in fact, indicated that his PTSD had not affected his employability.  In a VA examination for PTSD in July 2010, the Veteran stated that he chose to retire due to his age, leg pain, and neck problems related to bulging discs, with no mention of PTSD.  Additionally, in a VA intake interview for the PTSD Residential Rehabilitation Treatment Program (PRRP) in October 2011, the Veteran stated he had not had problems on the job, but instead recognized it was time for him to quit work.  The Veteran first indicated that he was unemployable due to PTSD at the September 5, 2012, PTSD VA examination and he has been granted a 100 percent rating for PTSD since that date.  Consequently, a claim for TDIU did not arise prior to September 5, 2012.  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The Veteran's claim was remanded by the Board in July 2012.  The Board notes that the originating agency complied with the Board remand and obtained the required VA treatment records and the Veteran was provided a VA psychiatric examination.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

FINDINGS OF FACT

1.  Prior to June 23, 2011, the Veteran's PTSD was moderately disabling in nature and resulted in impaired relationships, difficulty sleeping, avoidance of crowds, hypervigilance, and lack of motivation.   

2.  Prior to June 23, 2011, the Veteran's PTSD symptoms did not result in suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships; or other symptoms of comparable type and degree.  

3.  From June 23, 2011 to September 4, 2012, the Veteran's PTSD was severely disabling and resulted in suicidal ideation, hopelessness, and isolation with an inability to establish and maintain effective relationships. 

4.  From June 23, 2011 to September 4, 2012, the Veteran's PTSD symptoms did not result in gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

CONCLUSIONS OF LAW

1.  Prior to June 23, 2011, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  From June 23, 2011 to September 4, 2012, the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2013).

A.  Duty to Notify

The appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  The VCAA requires that in such cases the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice, such as notice contained in the rating decision and statement of the case (SOC), have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

B.  Duty to Assist

VA has done everything reasonably possible to assist the Veteran with respect to his claim for an increased rating for PTSD in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment records (STRs), VA treatment records, and VA medical examination reports have been associated with the claims file.  The multiple VA medical examinations are adequate for purposes of rendering a decision in the instant appeal because they took the Veteran's history, conducted psychological examinations, and offered opinions supported by rationale.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist has been met.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. PTSD

The Veteran essentially contends that his PTSD was greater than 50 percent disabling from September 7, 2007 (date of service connection) to September 5, 2012 (date of 100 percent rating).

The United States Court of Appeals for the Federal Circuit has held that VA "is specifically required to assess a disability 'in relation to its history' when making disability ratings determinations[.]"  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (citing 38 C.F.R. § 4.1 (2013) ("It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.")).   The Board, therefore, will examine the Veteran's entire history regarding PTSD.  

The Court of Appeals for Veteran's Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The effective dates for staged ratings are established using the principle set forth at 38 C.F.R. § 3.400(o)(2), that is, the earliest date that it is factually ascertainable that the criteria for each disability rating were met.  In determining when an increase is "factually ascertainable," the Board must look to all of the evidence including testimonial evidence and expert medical opinions regarding when the increase took place.  VAOPGCPREC 12-98.  The Board will, in accordance with above, determine whether staged evaluations are warranted in this instance.

The Veteran's PTSD is evaluated under Diagnostic Code 9411 for PTSD.  The Board deems this code the most appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case.  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate, and the Veteran has not requested that another diagnostic code be used.

An April 2008 rating decision granted the Veteran service connection and assigned a 30 percent rating for PTSD as of September 7, 2007.  The RO subsequently increased the Veteran's rating for PTSD to 50 percent as of September 7, 2007.  On appeal the Board remanded the case in July 2012 for a more recent psychological evaluation and updated treatment records.  After the evaluation and reviewing the treatment records the AOJ increased the Veteran's rating for PTSD to 100 percent as of September 5, 2012, the date of VA medical examination noting evidence of 100 percent disability based on PTSD.  After a careful review of the record, and for reasons and bases expressed below, the Board finds that an increased rating to 70 percent is warranted from June 23, 2011 to September 4, 2012, and that a rating in excess of 50 percent prior to June 23, 2011, is not warranted.   

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013). 

Diagnostic Code 9411 provides that a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the DSM-IV, for rating purposes].

The Veteran's initial VA PTSD examination occurred in January 2008.  In that examination, he stated that he puts distance between himself and others, but did enjoy spending time with his grandchildren and visited his mother weekly.  The Veteran reported trouble falling asleep and remaining asleep, generally sleeping only four to five hours.  The Veteran also reviewed the Vietnam incident stressors that recurred in his thoughts and dreams, and reported he has become increasingly withdrawn and avoids crowded places.  The examination indicated that the Veteran met the DSM-IV criteria for a diagnosis of PTSD with a GAF score of 55.  It was also determined that though PTSD results in deficiencies in the Veteran's judgment, thinking, family relations, work, and mood, these deficiencies did not result in total occupational and social impairment.  

The Veteran and his second wife (they have since divorced) subsequently filed detailed statements in June 2008 which served as a notice of disagreement with the original rating decision.  The Veteran's statement characterized his social impairment as severe, stating that it severely affected his marriage and relationships with his children and conveying that though he does love his family, he did not know how to let them know.  The Veteran also conveyed his lack of sexual desire, as well as his avoidance of events where there are crowds, and acknowledged that he could use help learning how to better function in social situations.  The Veteran also relayed that co-workers had noticed that he had anger issues which moderated after he married his second wife.  

The Veteran's second wife of over twenty years also submitted a lengthy statement which reviewed the challenges the Veteran faces.  She specifically noted that she, her children, and other people in his life constantly felt shut out and rejected by the Veteran, and that the Veteran viewed this as their problem, not his.  The Veteran's second wife also echoed the Veteran's statements about the Veteran's oldest son, from a previous marriage, having social adjustment problems, to include depression, which they attributed to his poor relationship with his father (the Veteran).  The Veteran's wife also stated that the Veteran often forgot what she had told him, makes no effort to maintain friendships, and had no desire to do anything but sleep, including no desire for sex or intimacy.  In conclusion the Veteran's wife stated that she could not agree with the decision regarding his social impairment, as she viewed his impairment as much greater than the initial 30 percent rating.  

Subsequent to these April 2008 statements, the Veteran submitted another statement in support of his claim in March 2009.  In this statement, he relayed that at night he is constantly on guard, as if still in Vietnam, and experiences increased heart rate and adrenaline when surprising noises, such as helicopters, or automobile backfires, occur.  The Veteran also reiterated his social impairment, and expanded on his lack of memory and motivation for daily tasks including chores and home projects.  

In June of 2009, the Veteran received a second VA PTSD examination.  In that examination the Veteran stated that he experienced initial insomnia as well as nightmares which increased during periods of fatigue or stress.  The Veteran also reported being more "on guard" at night, experiencing flashbacks, being uncomfortable in crowds, as well as being easily agitated and angered.  Regarding work, the Veteran stated he had missed a few days due to PTSD symptoms, but was trying not to miss work as he planned to retire from the company within the year, though he was unsure whether he would be able to work for another year.  The Veteran stated that his relationship with his wife was affected by his irritability and temper, but that he had good relationships with the two children he adopted when he married his then second wife.  The Veteran also reported maintaining close relationships with several veterans from the Society of the Fifth Division, his unit in Vietnam, and that he felt more emotionally connected to other Vietnam veterans than to his wife.  The examiner concluded that the Veteran met the DSM-IV criteria for a diagnosis of PTSD with a GAF score of 50.  

In July 2010, the Veteran received a third VA examination for PTSD.  In this examination, the Veteran reported retiring from his job as a truck driver December 12, 2009.  He reported the reasons for his retirement as age and leg and neck pain related to bulging discs.  Since his retirement the Veteran reported minimal social interactions, stating that he usually stayed home and watched television, preferring not to socialize, but that he did maintain contact with a friend from his previous job, and visited his mother weekly in her nursing home.  For leisure, the Veteran stated that he watches TV, did some yard work, and played with their dog.  He also stated that his wife believed his PTSD symptoms had increased since his retirement.  The Veteran also reported many things similar to previous examinations, such as a desire to "patrol," trouble falling asleep, fitful sleep, occasional nightmares, avoidance of crowded social situations, general forgetfulness, and lack of motivation.  The examiner concluded that the Veteran met the DSM-IV criteria for a diagnosis of PTSD with a GAF score of 58.  

In August 2010, the Veteran was admitted to VA Medical Center (VAMC) Palestine, Texas as a new primary care patient.  During that time, the Veteran indicated depression, stating he had little interest or pleasure in doing things nearly every day, and felt down, depressed, or hopeless more than half the days.  

On June 23, 2011, the Veteran called VA National Suicide Prevention Hotline and stated that while he was not suicidal, he was fearful things were going to turn that way.  The Veteran also reported that his marriage of twenty-three years ended three months ago, that he had moved in with his sister, and that as a result of his depression he was often sitting in the garage all night and drinking and smoking.  The Veteran wished to discuss options for treatment.  On June 24, the Veteran reported to the VAMC at Waco, Texas, and reported his depression at a level of 10 out of 10, and expressed feelings of hopelessness, helplessness, suicidal thoughts, and heavy drinking.  He was admitted to acute care as an inpatient, and examined by the staff psychiatrist and evaluated with a GAF of 50.  On June 27, the Veteran was discharged from the Waco VAMC, and subsequently, on June 30, the Veteran screened for the PTSD Residential Rehabilitation Treatment Program (PRRP).  At that time, he indicated feelings of hopelessness and depression at a level of 9 out of 10.  The Veteran subsequently entered PRRP on October 4, 2011.  

The Veteran was an in-patient in PRRP between October 4, 2011 and November 29, 2011.  During PRRP, the Veteran recounted many of the PTSD related symptoms reported in previous VA examinations.  The Veteran also stated that his admission to acute care in Waco, Texas, was related to depression and suicidal ideations related to his divorce.  The Veteran successfully completed the PRRP program.  

Subsequent to the Veteran's appeal of the Waco RO's June 2009 rating decision, which increased the Veteran's PTSD disability rating to 50 percent, the Board remanded the case in July 2012 for a more recent psychological evaluation and updated treatment records.  The only record of significance to this appeal since that July 2012 remand is the September 2012 VA psychological examination, which resulted in the Veteran's PTSD disability rating being increased to 100 percent as of September 5, 2012.  

The Board notes that in the September 5, 2012 examination the Veteran was diagnosed with chronic PTSD, a not otherwise specified depressive disorder, and alcohol abuse.  Since the Veteran has been diagnosed as having multiple psychiatric disorders and the symptoms attributable to other psychiatric disorders have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In considering the staged ratings in this case, the Board will work backward from September 5, 2012, the date the Veteran received an increased PTSD rating of 100 percent, to September 7, 2007, the date service connection for PTSD was awarded, looking at all the evidence, including testimonial evidence and expert medical opinions, regarding when the increase took place.  VAOPGCPREC 12-98.    

The Board will first look back to the evidence since June 23, 2011, the date the Veteran called VA National Suicide Prevention Hotline and stated that while he was not suicidal, he was fearful things were going to turn that way.  The following day the Veteran reported a depression level of 10 out of 10, expressing feelings of hopelessness, helplessness, suicidal thoughts, and heavy drinking.  The Veteran also reported that he was recently divorced, since April 2011.  At that time, a staff psychiatrist determined the Veteran had a GAF of 50, which reflects serious symptoms such as suicidal ideation and serious social impairment.  The Board finds that the Veteran's symptoms more appropriately reflective of the criteria for a 70 percent rating than that of a lower 50 percent rating from June 23, 2011.  Specifically, the Board finds the Veteran's social impairment, extremely depressed mood, and suicidal ideations probative of the higher 70 percent PTSD disability rating.  

The Board, however, does not find that the Veteran's symptoms rise to the higher 100 percent disability rating.  Specifically, the medical records from June 23, 2011, to include the records of the Veteran's time in PRRP, through September 4, 2012, do not show total social impairment, persistent delusions or hallucinations, grossly inappropriate behavior, or a persistent danger of hurting himself or others, inability to perform activities of daily living, disorientation as to time or place or significant memory loss.  38 C.F.R. § 4.130, DC 9411.  During both his June 24, 2011, inpatient treatment and throughout his PRRP, which ended October 4, 2011, the Veteran did not demonstrate any of the criteria of a 100 percent PTSD disability rating, or symptoms indicative of that level of impairment.  Between October 4, 2011, and September 5, 2012, the only other evidence of the Veteran's symptoms during this time period is a call to the Waco VAMC on March 29, 2012, in which the Veteran expressed displeasure with VA's follow up procedures after PRRP, but also stated that he was not in therapy and believed his contacts with other veterans and his family were enough therapy at that time.  The Board does not find this statement, or the rest of the record during this time period, indicative of the total social impairment, or other comparable symptoms, required for a 100 percent PTSD disability rating.  

The Board will next consider the time period prior to June 23, 2011, the date the Veteran contacted VA National Suicide Prevention Hotline.  

Between September 2007 and June 2011, the Veteran received three VA PTSD examinations, and the Veteran and his wife made multiple assertions in the Notice of Disagreement and subsequent Veteran statements.  The Veteran's GAF scores during this time period were, chronologically, 55, 50, and 58.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In the Veteran's January 2008 VA PTSD examination, he received a GAF rating of 55, and the VA examiner noted deficiencies in the Veteran's judgment, thinking, family relations, work, and mood.  The Board notes that deficiencies in most areas is directly contemplated by the 70 percent PTSD rating criteria.  The Board also notes, however, that under the rating criteria the above deficiencies must be due to specific, or comparable, symptoms, such as obsessional rituals or an inability to establish and maintain effective relationships.  Statements by both the Veteran and his wife in this examination, and shortly thereafter, show that the Veteran had difficulty in establishing relationships, as evidenced by his distancing himself from others, avoidance of crowds, and lack of motivation.  Additionally, the Veteran reported being on guard at night.  While these are symptoms of PTSD, the Board finds that they do not rise to the 70 percent PTSD disability rating level which requires an inability to establish and maintain effective relationships, obsessional rituals, or other comparable symptoms which interfere with routine activities.      

In the Veteran's June of 2009 VA PTSD examination, he received a GAF rating of 50, the lowest GAF rating between September 2007 and June 2011.  A GAF of 50 suggests serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  However, the Veteran did not show symptoms of that severity.  Statements by the Veteran in this examination show that the Veteran reported initial insomnia, being on guard at night, nightmares and flashbacks, discomfort in crowds, and agitation, but also reported good relationships with his adopted children and other veterans from his Vietnam unit.  The Board gives more probative weight to the actual symptoms described by the medical records than to a GAF score that is not reflective of the Veteran's actual symptoms.  The Board, consequently, finds that the June 2009 assignment of a GAF score of 50 carries little weight in evaluating the Veteran.  The Veteran's symptoms at this time do not suggest an inability to establish and maintain effective relationships or obsessional rituals which interfere with routine activities, or other comparable symptoms, which are indicative of a 70 percent PTSD disability rating.

In the Veteran's July 2010 VA PTSD examination, he received a GAF rating of 58.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  Statements by the Veteran are consistent with the GAF rating of 58, showing that the Veteran had moderate social difficulty, including distancing himself from others, fitful sleep including nightmares, a desire to "patrol," avoidance of crowded social situations, and lack of motivation.  Additionally, statements by the Veteran in August 2010 indicated little pleasure in doing things and depression.  While behavior in this time period suggests moderate symptoms and difficulty functioning, it does not suggest an inability to establish and maintain effective relationships or obsessional rituals which interfere with routine activities, or other comparable symptoms, which are indicative of a 70 percent PTSD disability rating.

Accordingly, the Board concludes that the criteria for a rating in excess of 50 percent for PTSD, was not met for the time period prior to June 24, 2011.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  However, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology during the time period under consideration.  Specifically, the Veteran's symptoms and severity include impaired relationships, difficulty sleeping, hypervigilance, suicidal ideation, and crowd avoidance which are reasonably described by the ratings criteria.  Consequently, the Board has determined that referral of this claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In the case at hand, it is clear that the symptomatology attributable to the Veteran's service-connected PTSD met the criteria for a 70 percent rating, but no higher, for the time period June 23, 2011 until September 4, 2012.  It is also clear that the preponderance of the most probative evidence is against the Veteran's claim for a rating in excess of 50 percent prior to June 22, 2011.  See Fenderson v. West, 12 Vet. App. 119 (1999).

ORDER

A 70 percent rating for PTSD is granted from June 23, 2011 to September 4, 2012, subject to the law and regulations governing the payment of monetary benefits. 

A rating in excess of 50 percent for PTSD prior to June 23, 2011, is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


